DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 12/06/2021 is acknowledged.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  
(Claim 1) “first part wireless means configured for receiving digital data from the respective implant parts and for transmitting energy for powering the respective implant parts,”
 (Claim 1) “inter-aural wireless means configured to allow first digital data at least derived 15from first measured brain wave signals from the first implant part to be compared with second digital data at least derived from second measured brain wave signals provided from the second implant,” / (Claim 2) “the inter-aural wireless means are configured to provide the first and the second digital data to an external device.” / (Claim 4) “the inter-aural wireless means are configured to provide a wireless connection between said first device and said 5second device.”
(Claim 1) “data acquisition means adapted for providing digital data representing said measured brain wave signals,”
(Claim 1) “implant wireless means configured for transmitting digital data to the respective first parts and for receiving energy for powering the implant parts from the respective first parts.”
(Claim 5) “brain wave signal processing means adapted for processing digital data provided by data acquisition means and hereby providing digital data derived from measured 10brain wave signals.” / (Claim 6) “brain wave signal processing means is adapted to detect an epileptic seizure.” / (Claim 9) “brain wave signal processing means is adapted to derive a characteristic feature of a measured brain wave signal based 25on an analysis method selected from a group including time-frequency analysis, time-domain analysis and data-driven signal decomposition.” / (Claim 10) “brain wave signal processing means is adapted to combine a first characteristic feature and second characteristic feature,” / (Claim 11) “rain wave signal processing 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Claim 1) “inter-aural wireless means configured to allow first digital data at least derived 15from first measured brain wave signals from the first implant part to be compared with second digital data at least derived from second measured brain wave signals provided from the second implant,” / (Claim 2) “the inter-aural wireless means are configured to provide the first and the second digital data to an external device.” / (Claim 4) “the inter-aural wireless means are configured to provide a wireless connection between said first device and said 5second device.”: As identified by the Specification, the following is recognized as the corresponding structure to the inter-aural wireless means: “In a variation according to all the disclosed embodiments the wireless connection between the left and right device is implemented by the use of an inductive short range radio, that has a very low power consumption.” Or equivalents thereof.
A review of the specification shows that the following appears to have no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Claim 1) “first part wireless means configured for receiving digital data from the respective implant parts and for transmitting energy for powering the respective implant parts,”
(Claim 1) “data acquisition means adapted for providing digital data representing said measured brain wave signals,”
(Claim 1) “implant wireless means configured for transmitting digital data to the respective first parts and for receiving energy for powering the implant parts from the respective first parts.”
(Claim 5) “brain wave signal processing means adapted for processing digital data provided by data acquisition means and hereby providing digital data derived from measured 10brain wave signals.” / (Claim 6) “brain wave signal processing means is adapted to detect an epileptic seizure.” / (Claim 9) “brain wave signal processing means is adapted to derive a characteristic feature of a measured brain wave signal based 25on an analysis method selected from a group including time-frequency analysis, time-domain analysis and data-driven signal decomposition.” / (Claim 10) “brain wave signal processing means is adapted to combine a first characteristic feature and second characteristic feature,” / (Claim 11) “rain wave signal processing means is adapted for combining a first measured brain wave signal from a first device with a second measured brain wave signal from a second device and deriving a characteristic feature based on the two signals, whereby a bilateral signal feature is provided.” / (Claim 12) “brain wave signal processing means is adapted to combine a first characteristic feature and a second characteristic feature, using a method selected from a group including difference, ratio, correlation, coherence, higher order moments and conditional expectations.”
If applicant wishes to provide explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 8, the term “wherein the first and the second digital data 20comprises information determining whether an epileptic seizure has been detected and in case the corresponding timing.” should be replaced with “wherein the first and the second digital data 20comprises information determining whether an epileptic seizure has been detected and, if so,  the corresponding timing.”  For claim clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5-6, and 9-12 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 5-6, and 9-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because claim elements:
(Claim 1) “first part wireless means configured for receiving digital data from the respective implant parts and for transmitting energy for powering the respective implant parts,”
(Claim 1) “data acquisition means adapted for providing digital data representing said measured brain wave signals,”
(Claim 1) “implant wireless means configured for transmitting digital data to the respective first parts and for receiving energy for powering the implant parts from the respective first parts.”
(Claim 5) “brain wave signal processing means adapted for processing digital data provided by data acquisition means and hereby providing digital data derived from measured 10brain wave signals.” / (Claim 6) “brain wave signal processing means is adapted to detect an epileptic seizure.” / (Claim 9) “brain wave signal processing means is adapted to derive a characteristic feature of a measured brain wave signal based 25on an analysis method selected from a group including time-frequency analysis, time-domain analysis and data-driven signal decomposition.” / (Claim 10) “brain wave signal processing means is adapted to combine a first characteristic 
are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The means plus function limitations of the claims are simply repeated in the specification without additional structure to perform the function. In addition, the drawings depict the signal converting device and the power supply monitoring device as blank boxes.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himes (US 2010/0145176) in view of Flaherty et al (US 2006/0173259) (“Flaherty”) and further in view of Van Dijk et al (US 2009/0306742) (“Van Dijk”).
Regarding Claim 1, while Himes teaches a system for bi-hemispheric brain wave measurements (Abstract, Figs. 5C-5c, 6A-6C, 7A-7C, 8A-8C. 9A-9C, [0063] bilateral electrode arrays for brain wave measuring), including a first device and a second device, wherein said first device is adapted to be worn on a left side of a head of a person wearing the system, and wherein said second device is adapted to 5be worn on a right side of the head of the person wearing the system (Figs. 5C-5c, 6A-6C, 7A-7C, 8A-8C. 9A-9C, electrode arrays bilaterally placed), and wherein said first and second device each comprises: 

wherein each of said implant parts comprises: 
a set of electrodes adapted for measuring brain wave signals (Fig. 14, electrode arrays 12, 14, 22), and  
20data acquisition means adapted for providing digital data representing said measured brain wave signals (Fig. 14, lead body 13), 
implant wireless means configured for transmitting digital data to a respective first parts ([0094] “The electrode array is shown electrically joined via lead body 13 to a communication unit 36, but could be in wireless communication with the communication unit or other external devices.” Leads from an electrode array will connect to the unshown wireless transmitter);
and Himes also teaches the devices connecting to a first part (Fig. 15, communications unit 36), the first part adapted to be carried at multiple locations ([0096] “In alternative embodiments, the lead body 13 and communication unit 36 may be implanted in other portions of the patient's body (e.g., in the head) or attached to the patient externally.”), where the communication unit can be both placed externally ([0096]) and can communicate wirelessly with the implanted part ([0094] which indicates a first part wireless means), the first part comprising an inter-aural wireless means configured to allow first digital data at least derived 15from first measured brain wave signals from the first implant part to be compared with second digital data at least derived from second measured brain wave signals provided from the second implant ([0098]),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the first part of Himes, communicating with the first and second device, to utilize the specific configuration of being externally applied at the head and communicating wirelessly with the first and second device as these are all understood 
Yet their combined efforts fail to teach wherein said first part is adapted to be carried behind the ear of said person, and 
10wherein said first parts comprises a device controller configured to control the operation of said first parts,
first part wireless means configured for transmitting energy for powering the implant parts, 
implant wireless means for receiving energy for powering the implant parts from the first parts.  
However Flaherty teaches a brain wave monitor (Abstract, Figs. 1 and 2, [0051], [0063]), coordinating between an implanted and external component (Fig. 1, [0051]) wherein the system comprises
a first part adapted to be carried behind the ear of said person ([0021] first part near the ear, [0067] adapted to be carried behind the ear),
10wherein said first parts comprises a device controller configured to control the operation of said first parts (Fig. 1, processing unit second portion, [0058] controlling the operation of the external portions), 
first part wireless means configured for transmitting energy for powering the implant parts ([0057] “Through inductive coupling, power can be transferred from processing unit second portion 130b to processing unit first portion 130a by supplying a driving signal to coil assembly 182, a wireless power receiving element, that generates an electromagnetic field that, through inductive coupling, generates power in implanted coil assembly 134.”), 
implant wireless means for receiving energy for powering the implant parts from the first parts ([0057] “Through inductive coupling, power can be transferred from processing unit second portion 130b to processing unit first portion 130a by supplying a driving signal to coil 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the brain wave monitor of Himes, communicating between an implanted and an external part, with the arrangement adapted behind the ear, the inductive coupling, and a controller at the external part as taught by Flaherty as a means to streamline the operation between the internal and external parts. A controller enables coordination between signals transmitted to the implant or to the remote device 38 of Himes. Inductive coupling obviates the need for an internal battery in the implanted part of Himes. And placement arranged behind the ear, as taught by Flaherty, provides a standardized location for monitoring, creating consistent monitoring conditions across trials and subjects.
Yet their combined efforts fail to teach wherein said first and second device each comprises a first part, and 
first part wireless means configured for receiving digital data from the respective implant parts and for transmitting energy for powering the respective implant parts, 
wherein each of said implant parts comprises: 
implant wireless means configured for transmitting digital data to the respective first parts and for receiving energy for powering the implant parts from the respective first parts.  
However Van Dijk teaches a medical device coordinating between implanted and external devices (Abstract, Figs. 1 and 2, [0026], [0033]), and further comprises
Devices with a first external part and an implanted part at both sides of the head (Fig. 1), wherein the devices comprise 
First external part wireless means configured for receiving digital data from the respective implant parts and for transmitting energy for powering the respective implant parts
implant wireless means configured for transmitting digital data to the respective first parts and for receiving energy for powering the implant parts from the respective first parts  and a coil 124 to receive the RF signals sent from transmitter coil 106. There may also be a back transmission mechanism, to transfer telemetry data to the external device 142.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have behind the ear devices communicating with both side of the heads as taught by Van Dijk for the electrode arrays at both sides of the head of Himes as close proximity between implanted components and external components facilitates the wireless transmission of data (Flaherty: [0079] “Processing unit second portion 130b is located just above the ear of patient 500, such that the data transmitting implanted component is located under the scalp in close proximity to the location of processing unit second portion 130b as depicted in FIG. 3.”). Finally, it would be obvious to use inductive coupling for bidirectional communication of data and power as taught in Van Dijk to both support powering the implanted components and receiving the brain-wave data for further analysis. 
Regarding Claim 2, Himes, Flaherty, and Van Dijk teach the system according to claim 1, wherein the inter-aural wireless means are configured to provide the first and the second digital data to an external device (See Claim 1 Rejection, the first external part 36 of Himes is configured to provide the gathered digital data to an external device 38, and the combination of Himes and Van Dijk would have this occur for the first and second digital data gathered by both the first and second device).  
Regarding Claim 4, Himes, Flaherty, and Van Dijk teach the system according to claim 1, wherein the inter-aural wireless means are configured to provide a wireless connection between said first device and said 5second device (See Claim 1 Rejection, the first external part 36 of Himes is configured to provide the gathered digital data to an external device 38, and the 
Regarding Claim 5, Himes, Flaherty, and Van Dijk teach the system according to claim 1, wherein at least one of said first parts comprises brain wave signal processing means adapted for processing digital data provided by data acquisition means and hereby providing digital data derived from measured 10brain wave signals ([0104] “The implanted processing assembly may process the signal as described above. At step 48, the sampled signals may be processed to estimate the patient's brain state. The processing of the sampled signals may be performed in the implanted processing assembly, in an external device (see, e.g., FIG. 11) that is in wireless communication with the implanted processing assembly, or in a combination thereof.” First parts may perform processing).  
Regarding Claim 6, Himes, Flaherty, and Van Dijk teach the system according to claim 5, wherein at least one of said brain wave signal processing means is adapted to detect an epileptic seizure ([0104] “At step 46, the implanted processing assembly is used to sample brain activity signals with the electrode array pattern. The implanted processing assembly may process the signal as described above. At step 48, the sampled signals may be processed to estimate the patient's brain state… As described above, the brain state may be indicative of the patient's propensity and/or susceptibility for a seizure. Such methods are also applicable to estimating brain states of the other neurological or psychiatric disorders described above.” [0055]-[0056]).  

15 Claim(s) 3, 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himes in view of Flaherty and further in view of Van Dijk and further in view of Sackellares et al (US 2009/0124923) (“Sackellares”) as noted in Applicant IDS dated 12/14/2018.
Regarding Claim 3, while Himes, Flaherty, and Van Dijk teach the system according to claim 2, their combined efforts fail to teach wherein the external device is adapted to synchronize the timing of the received first digital data with the timing of the24 received second digital data.  
However Sackellares taches a brain wave monitor for seizure (Abstract) and further teaches performing unilateral and bilateral analysis of EEG features ([0011], [0095], Fig. 6, step 108, step 118, [0036], [0054]) and further teaches the EEG data synchronized in time across multiple electrode location (Fig. 4, [0027])
It would have been obvious to one of ordinary skill in the art at the time of the invention to synchronize the EEG data of Himes from the multiple neural locations as taught by Sackellares to ensure that the responses in neural data are from the same seizure activity by the subject. Thus, the features from across electrode locations can be analyzed effectively.
Regarding Claim 8, while Himes, Flaherty, and Van Dijk teach the system according to claim 1, wherein the first and the second digital data 20comprises information determining whether an epileptic seizure has been detected (See Claim 1 Rejection, [0073], [0095]), their combined efforts fail to teach determining the corresponding timing of the epileptic seizure.
However Sackellares taches a brain wave monitor for seizure (Abstract) and further teaches performing unilateral and bilateral analysis of EEG features ([0011], [0095], Fig. 6, step 108, step118, [0036], [0054]) predicting seizure based on the unilateral and bilateral analysis along with the seizures corresponding timing ([0095]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the brain wave analysis system and derive characteristic features unilaterally from EEG signals on opposite sides of the head of Himes, Flaherty, and Van Dijk for seizure prediction as taught by Sackellares as detailed steps for how the determination of seizure of Himes can be accomplished based on bi-hemispheric brain wave data.
Regarding Claim 9, while Himes, Flaherty, and Van Dijk teach the system according to claim 5, their combined efforts fail to teach wherein said brain wave signal processing means is adapted to derive a characteristic feature of a measured brain wave signal based 25on an analysis method selected from a group including time-frequency analysis, time-domain analysis and data-driven signal decomposition.  
However Sackellares taches a brain wave monitor for seizure (Abstract) and further teaches performing unilateral and bilateral analysis of EEG features ([0011], [0095], Fig. 6, step 108, step118, [0036], [0054]) predicting seizure based on time-frequency analysis, time-domain analysis ([0014] ii) time-domain, v) time-frequency domain).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the brain wave analysis system and derive characteristic features from a group including time-frequency analysis, time-domain analysis and data-driven signal decomposition for the brain wave data of Himes, Flaherty, and Van Dijk for seizure prediction as taught by Sackellares as standardized features for the seizure prediction, creating a consistent monitoring environment across trials and subjects.
Regarding Claim 11, while Himes, Flaherty, and Van Dijk teach the system according to claim 5, their combined efforts fail to teach wherein said brain wave signal processing means is adapted for combining a first measured brain wave signal from a first device with 5a second measured brain wave signal from a second device and deriving a characteristic feature based on the two signals, whereby a bilateral signal feature is provided.  
However Sackellares taches a brain wave monitor for seizure (Abstract) and further teaches performing unilateral and bilateral analysis of EEG features ([0011], [0095], Fig. 6, step 108, step118, [0036], [0054]) and teaches predicting seizure based on the unilateral and bilateral analysis ([0095]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the brain wave analysis system and derive characteristic features unilaterally from 

15Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himes in view of Flaherty and further in view of Van Dijk and further in view of Pineda (US 2004/0267152).
Regarding Claim 7, while Himes, Flaherty, and Van Dijk teach the system according to claim 6, wherein the adaptation to detect an epileptic seizure is based on using at least one of blind source separation, independent component analysis and deep neural networks.  
However Pineda teaches a seizure analyzing system (Abstract) and further teaches that the analysis for seizure may utilize the techniques of independent component analysis and neural networks ([0018]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the analysis of Himes with the techniques of Pineda as a means to standardize how the seizure prediction is obtained, creating a consistent monitoring environment across trials and subjects.

15Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himes in view of Flaherty and further in view of Van Dijk and further in view of Sackellares and further in view of Devlin et al (US 2005/0043774) (“Devlin”) as noted in Applicant IDS dated 12/14/2018.
Regarding Claim 10, while Himes, Flaherty, and Van Dijk teach the system according to claim 5, their combined efforts fail to teach wherein the first characteristic feature is derived unilaterally from the first device of 30the system and the second characteristic feature is derived unilaterally from the25 second device of the system.

It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the brain wave analysis system and derive characteristic features unilaterally from EEG signals on opposite sides of the head of Himes, Flaherty, and Van Dijk for seizure prediction as taught by Sackellares as detailed steps for how the determination of seizure of Himes can be accomplished based on bi-hemispheric brain wave data.
Yet their combined efforts fail to teach wherein said brain wave signal processing means is adapted to combine a first characteristic feature and second characteristic feature, and that the first and second characteristic features are combined.
However Devlin teaches a brain wave analysis (Abstract) whereby a combination of unilateral signal features may be provided ([0076] “features may calculated from one or a plurality of unilateral EEG channels as well as other montages of bilateral EEG channels. Indices may also be constructed of both unilateral and bilateral features in combination.” [0016] where the processing may be done for the treatment of epilepsy).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the brain wave analysis system and derive characteristic features unilaterally from EEG signals on opposite sides of the head of Himes, Flaherty, and Van Dijk to then derive a combination as taught by Devlin as the use of a known technique (combining unilateral features into an index) to improve similar devices (brain wave analysis systems using characteristic features from different locations) in the same way (to determine brain wave abnormalities).
Regarding Claim 12, while Himes, Flaherty, Van Dijk, and Sackellares teach the system according to claim 9, their combined efforts fail to teach wherein said brain wave signal processing means is adapted to combine a first characteristic feature and a second 
However Devlin teaches a brain wave analysis (Abstract) and further teaches wherein a first characteristic feature and a second characteristic feature may be combined, using a method selected from a group including difference, ratio, correlation, coherence, higher order moments and conditional expectations ([0068] performs power spectra analysis of both hemisphere, a characteristic feature from time-frequency analysis, [0069] performs normalization of these features and then finds a difference to determine Relative Alpha Asymmetry).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the brain wave signal analysis of Himes, Flaherty, and Van Dijk with the analysis of Devlin as an additional analysis of brain abnormality that can be performed with the system of Himes (Devlin: [0026] “features and indices that are indicative of the subject's severity of neurological dysfunction or level of neurological condition.”). Further, it would be obvious to specifically combine characteristic features taught by Devlin by the finding the difference between them as this new parameter may link to specific neurological conditions ([0070] “A further finding is that the change in Relative Alpha Asymmetry is inversely correlated with the change in Anxiety Score over the same period (R=-0.605, p<0.02); this relationship is also consistent across individuals and etiologies (MDD and OCD).”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791